Citation Nr: 1027628	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-22 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, including 
as due to exposure to herbicides (Agent Orange).

2.  Entitlement to service connection for asthma, including as 
due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967.

This matter came before the Board the Veterans' Appeals (Board) 
from January 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which, inter alia, denied service connection for the issues 
currently on appeal. 

As support for his claim, the Veteran provided testimony before 
RO personnel in June 2008 and before the undersigned Veterans Law 
Judge at a hearing at the RO (Travel Board hearing) in April 
2010.  The transcripts of both hearings have been associated with 
the claims file and have been reviewed.

The Board notes that the Veteran also had perfected an appeal of 
the RO's denial of service connection for tinnitus and for 
posttraumatic stress disorder (PTSD); however, these issues were 
resolved in the Veteran's favor in rating decisions dated in 
April 2009 and November 2009.  The Veteran has not appealed 
either the initial ratings or effective dates assigned for these 
conditions.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (the Veteran must separately appeal these downstream 
issues).  Therefore, these issues are not before the Board.

In its January 2008 rating decision, the RO also denied the 
Veteran's claim for an increased rating for his malaria.  
However, while the Veteran timely filed a notice of disagreement 
(NOD) for this issue, he failed to perfect an appeal of the issue 
by filing substantive appeal (e.g., VA Form 9 or equivalent 
statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2009).  In this regard, the June 2009 VA Form 9 that the 
Veteran submitted does not include the issue of an increased 
rating for his malaria.  Therefore, it is not before the Board.

During the June 2008 hearing before RO personnel and the April 
2010 Travel Board hearing, the Veteran appeared to be raising an 
additional claim of service connection for hypertension as 
secondary to his service-connected PTSD.  This issue being 
referred has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era; therefore, he is presumed to have been exposed to 
Agent Orange or other herbicides while there.

2.  There is medical evidence of current diagnoses of 
hypertension and asthma.

3.  Although the Veteran has been diagnosed with hypertension and 
asthma, these diseases are not on the list of diseases 
presumptively associated with herbicide exposure.

4.  There is no probative medical evidence suggesting that the 
Veteran's hypertension and asthma are due to his presumed 
exposure to Agent Orange or other chemicals in Vietnam.

5.  There is no evidence of hypertension or asthma during 
service, within one year of service, or for many years 
thereafter.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

2.  Asthma was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of a VCAA letter from the RO to 
the Veteran dated in July 2007.  This letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the 
Board finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  
See Pelegrini II, Quartuccio, supra.

Further, the July 2007 VCAA letter from the RO advised the 
Veteran that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all 
required notice in this case, such that there is no error in 
content. 

The RO also correctly issued the July 2007 VCAA notice letter 
prior to the January 2008 determination on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. 
App. At 120.  Thus, there is no timing error with regard to the 
VCAA notice.  

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and service personnel 
records (SPRs).  Private treatment records also have been 
associated with the claims file.  Further, the Veteran and his 
representative have submitted statements in support of his claim.  
Additionally, the Veteran has been provided VA examinations in 
connection with his claim.  He also provided testimony at a 
hearing before RO personnel in June 2008 and at a Travel Board 
hearing in April 2010.  

The Board acknowledges the lack of VA examinations regarding the 
etiology of the Veteran's hypertension and asthma; however, such 
examinations are unnecessary in this case.  In this regard, VA 
must provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
Here, the evidence reflects neither a disability in service nor a 
presumptive disability within one year of discharge from service.  
Further, there is no medical evidence indicating a link between 
any current disorder on appeal and service or the continuity of 
symptomatology of disability since service.  Thus, the second and 
third elements of McLendon are not met and VA examinations to 
establish a nexus are not required.  Therefore, there is no 
indication that any additional evidence remains outstanding, and 
the duty to assist has been met.  38 U.S.C.A. § 5103A.


Analysis

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. 
App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
cardiovascular-renal disease, including hypertension).  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
during the Vietnam era will be presumed to have been incurred in 
service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or more 
within the time period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a 
disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to 
have been exposed to herbicides if he or she served in Vietnam 
between January 9, 1962, and May 7, 1975, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure for 
purposes of the presumption:  chloracne or other acneform disease 
consistent with chloracne, Type II diabetes, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. Court of 
Appeals for Veterans Claims (Court) has emphasized that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

A.  Hypertension

In this case, the Veteran asserts that his hypertension was 
incurred in service, including as due to exposure to Agent Orange 
during his period of service in Vietnam.  See, e.g., April 2010 
Travel Board hearing transcript.  

As already discussed above, the threshold criterion for service 
connection is the existence of a current disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, 
recent private treatment records dated in 2007 show treatment for 
hypertension.  See, e.g., private treatment records dated in 
March 2007 and April 2007.  Thus, the evidence of record confirms 
that the Veteran currently has hypertension.

With respect to presumptive service connection due to Agent 
Orange exposure, although the Veteran's SPRs indicate that he 
served in the Republic of Vietnam during from July 1966 to June 
1967, hypertension is not on the list of diseases associated with 
herbicide exposure for purposes of the presumption.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic 
presumption of service connection afforded for certain specific 
diseases associated with exposure to herbicides, specifically 
Agent Orange, is not for application in this case.  This does 
not, however, preclude the Veteran from establishing his 
entitlement to service connection for the claimed condition 
with proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Concerning direct service connection, if the claimed disease is 
not one of the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e), but exposure to an herbicide is presumed or proven by 
the evidence, as is the case here, the Veteran may establish 
service connection for the disease by (1) showing that the 
disease actually occurred in service; or (2) by submitting 
medical evidence of a nexus between the disease and his exposure 
to herbicides during military service.  Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In fact, the Court has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

In this regard, a review of the Veteran's STRs reveals no 
evidence of treatment for, or diagnosis of, hypertension, or any 
symptomatology thereof, in service.  38 C.F.R. § 3.303.  
Significantly, his separation examination in October 1967 found 
his cardiovascular system to be normal and documented a blood 
pressure reading of 120/76.  However, because the Veteran served 
in the Republic of Vietnam during his period of service during 
the Vietnam War era, he is presumed to have been exposed to 
herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  
Therefore, the Board finds that the Veteran suffered an in-
service injury of presumed exposure to herbicides.

Post-service, although the Veteran asserts that he was diagnosed 
with hypertension as early as 1974, private treatment records are 
negative for any complaint, treatment, or diagnosis of, 
hypertension until 1996.  See private treatment records dated in 
December 1996 and April 2010 Travel Board hearing transcript.  In 
this regard, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that such a lengthy lapse of 
time between the alleged events in service and the initial 
manifestation of relevant symptoms and/or diagnosis after service 
is a factor for consideration in deciding a service-connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
It follows, therefore, that the Board finds no evidence of 
hypertension or other chronic disease within one year after the 
Veteran's separation from service. Therefore, the presumption of 
in-service incurrence is not for application.  38 U.S.C.A. §§ 
1101, 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309.

Moreover, any lay statement by the Veteran as to continuity of 
symptomatology is outweighed by the available medical evidence 
showing no complaints or objective indication of any hypertension 
until years after discharge, indications that provide evidence 
against the claim.  See generally Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  Therefore, service connection 
may not be established based on chronicity in service or post-
service continuity of symptomatology for hypertension.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current hypertension and his 
active military service, no medical evidence supports the 
assertion that the disorder is linked to his service.  See Boyer, 
210 F.3d 1351; Maggitt, 202 F.3d 1370.  Specifically, no post-
service medical records obtained by VA or submitted by the 
Veteran link his hypertension to service.  Thus, as a whole, 
post-service medical records provide negative evidence against 
the Veteran's claim as they reveal hypertension that began, at 
the earliest, years after service with no connection to service.

The Board emphasizes that, although the Veteran is competent to 
state that he has experienced symptoms associated with his 
hypertension over time, he is not competent to render an opinion 
as to the medical etiology of this disorder, absent evidence 
showing that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.  

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the preponderance 
of the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Asthma

The Board now turns to analysis of the evidence concerning the 
Veteran's asthma, which he also asserts was incurred in service 
due to exposure to Agent Orange in Vietnam.  See, e.g., the 
Veteran's claim dated in June 2007.  

As mentioned above, the threshold criterion for service 
connection is the existence of a current disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, 
recent private treatment records dated in 2007 show treatment for 
asthma.  See, e.g., private treatment records dated in March 2007 
and April 2007.  Thus, the evidence of record confirms that the 
Veteran currently has asthma.

However, with respect to presumptive service connection due to 
Agent Orange exposure, as previously discussed, while the 
Veteran's SPRs indicate that he served in the Republic of Vietnam 
during from July 1966 to June 1967, asthma is not on the list of 
diseases associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
Thus, the automatic presumption of service connection afforded 
for certain specific diseases associated with exposure to 
herbicides, specifically Agent Orange, is not for application in 
this case.  This does not, however, preclude the Veteran from 
establishing his entitlement to service connection for the 
claimed condition with proof of actual direct causation.  Combee, 
34 F.3d at 1043.

In this regard, also as previously discussed, the Veteran may 
establish service connection for the disease by (1) showing that 
the disease actually occurred in service; or (2) by submitting 
medical evidence of a nexus between the disease and his exposure 
to herbicides during military service.  Combee , 34 F.3d at 1043-
1044.  The Court has specifically held that the provisions set 
forth in Combee are applicable in cases involving Agent Orange 
exposure.  McCartt, 12 Vet. App. at 167.  

Here, a review of the Veteran's STRs reveals no evidence of 
treatment for, or diagnosis of, asthma, or any symptomatology 
thereof, in service.  38 C.F.R. 
§ 3.303.  Significantly, his separation examination in October 
1967 found his respiratory system to be normal.  However, because 
the Veteran served in the Republic of Vietnam during his period 
of service during the Vietnam War era, he is presumed to have 
been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Therefore, the Board finds that the Veteran 
suffered an in-service injury of presumed exposure to herbicides.

Post-service, it is unclear when the Veteran was diagnosed with 
asthma.  Private treatment records are negative for any 
complaint, treatment, or diagnosis of, asthma until 1996.  
However, the Veteran has reported the onset of symptoms, and a 
diagnosis of, asthma in 1985 or 1987.  A private treatment record 
documented a reported date of diagnosis in 1992.  A July 2007 VA 
examination for an unrelated disorder shows that the Veteran 
reported having had asthma for 20 years, dating the onset of his 
asthma to 1987.  See private treatment records dated in December 
1996 and December 1999, VA examination report dated in July 2007, 
and April 2010 Travel Board hearing transcript.  Thus, the date 
of onset of the Veteran's asthma ranges from 18 years to over 30 
years from his date of discharge from service.  In this regard, 
as discussed, the Federal Circuit Court has held that such a 
lengthy lapse of time between the alleged events in service and 
the initial manifestation of relevant symptoms and/or diagnosis 
after service is a factor for consideration in deciding a 
service-connection claim.  Maxson, 230 F.3d at 1333.  

Moreover, the Veteran has acknowledged that he did not experience 
any respiratory symptoms in service or for many years after 
service, until the 1980s.  See April 2010 Travel Board hearing 
transcript.  Therefore, service connection may not be established 
based on chronicity in service or post-service continuity of 
symptomatology for asthma.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. 494-97.     

As to a nexus between the Veteran's current asthma and his active 
military service, no medical evidence supports the assertion that 
the disorder is linked to his service.  See Boyer, 210 F.3d 1351; 
Maggitt, 202 F.3d 1370.  Specifically, no post-service medical 
records obtained by VA or submitted by the Veteran link his 
asthma to service.  The Veteran's own conflicting reports of the 
date of onset for his asthma, as evidenced in his medical records 
and hearing testimony, also render his assertions of a nexus 
between his asthma and military service incredible.  Thus, as a 
whole, post-service medical records provide negative evidence 
against the Veteran's claim as they reveal asthma that began, at 
the earliest, 18 years after service with no connection to 
service.

The Board emphasizes that, although the Veteran is competent to 
state that he has experienced symptoms associated with his asthma 
over time, he is not competent to render an opinion as to the 
medical etiology of this disorder, absent evidence showing that 
he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.  

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the preponderance 
of the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 53.





ORDER

Service connection for hypertension is denied.

Service connection for asthma is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


